Citation Nr: 1505482	
Decision Date: 02/05/15    Archive Date: 02/18/15

DOCKET NO.  07-34 158	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to compensation under 38 U. S. C. § 1151 for erectile dysfunction, claimed as the result of pericardial effusion drainage and right vertical perforation repair with cardiac bypass (heart surgery) at the VA Medical Center in Indianapolis, Indiana, (VAMC Indianapolis) on December 5, 2002.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Bridgid D. Houbeck, Counsel



INTRODUCTION

The Veteran served on active duty from February 1981 to January 1989.

This matter has come before the Board of Veterans' Appeals (Board) on appeal from a September 2006 rating decision of the Indianapolis, Indiana, Department of Veterans Affairs (VA) Regional Office (RO), which denied compensation under 38 U. S. C. § 1151 for varicose veins of the left leg and erectile dysfunction.

In May 2011 and April 2013, the Board remanded this case for further development.

In a December 2013 rating decision, during the pendency of this appeal, the Veteran was awarded compensation under 38 U.S.C. 1151 for varicose veins of the left leg.  This is a full grant with regard to the benefit sought on that issue and it is no longer before the Board.


FINDING OF FACT

The competent and credible evidence does not show that the Veteran's erectile dysfunction was caused by his December 2002 heart surgery.


CONCLUSION OF LAW

The criteria for compensation under 38 U. S. C. § 1151 for erectile dysfunction, claimed as the result of heart surgery at VAMC Indianapolis on December 5, 2002, have not been met.  38 U.S.C.A. §§ 1151, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.361, 17.32 (2014).



REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record that is necessary to substantiate the claim; that VA will seek to provide; and that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Additionally, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  The Board finds that the required notice was met through correspondence sent to the Veteran during the course of the claim.

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file, including the electronic evidence, contains the Veteran's service treatment records, as well as post-service reports of VA and private treatment and examination.  Moreover, his statements in support of the claim are of record.  The Board has carefully reviewed such statements and concludes that no available outstanding evidence has been identified.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim.

In compliance with the Board's May 2011 and April 2013 remands, VA sought a copy of the Veteran's signed informed consent form for the December 2002 surgery, but was ultimately unsuccessful as noted in the November 2013 Report of General Information.  VA provided the Veteran with a medical examination in September 2011.  This examiner reviewed the objective evidence of record, documented the Veteran's current complaints, and performed a thorough clinical evaluation, then offered opinions as to the nature of the claimed disability, accompanied by a rationale.  After additional evidence was received and reviewed, this examiner confirmed her opinion in September 2013.  Therefore, this examination is adequate for VA purposes.  Thus VA has substantially complied with the remand instructions.  Stegall v. West, 11 Vet. App. 268 (1998).

For the above reasons, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Analysis

The Veteran claims that that he now suffers from erectile dysfunction that was caused by heart surgery at VAMC Indianapolis on December 5, 2002.  Specifically, the Veteran stated that during the December 2002 surgery, the surgeon accidently ripped a hole in the right ventricle of his heart, which necessitated a thoracotomy and primary repair of the ventricle perforation.  This prolonged both the surgery and the Veteran's recovery period.  He argues that his erectile dysfunction began following this surgery and is therefore due to surgery.  Thus, the Veteran has asserted that "but for" the inadequate and improper treatment he received, he would not be suffering from his current symptoms.  He seeks VA compensation benefits under 38 U.S.C.A. § 1151.

Under the provisions of 38 U.S.C.A. § 1151, if VA hospitalization or medical or surgical treatment results in additional disability or death that is not the result of the Veteran's own willful misconduct or failure to follow instructions, compensation is awarded in the same manner as if the additional disability or death were service-connected.  See 38 C.F.R. §§ 3.361, 3.800(a).  Although claims for 38 U.S.C.A. § 1151 benefits are not based upon actual service connection, there are similarities in their adjudication.  Boeck v. Brown, 6 Vet. App. 14, 16-17 (1993).  A claim for 38 U.S.C.A. § 1151 benefits must be supported by medical evidence of a current disability and medical evidence that the current disability resulted from VA hospitalization, medical examination, or treatment.

To establish causation, the evidence must show that the hospital care, medical or surgical treatment, or examination resulted in the Veteran's additional disability or death.  38 C.F.R. § 3.361(c)(1).  Merely showing that a veteran received care, treatment, or examination and that the Veteran has an additional disability or died does not establish cause.  Id.

As noted above, the Veteran asserts that complications during the December 2002 heart surgery caused his erectile dysfunction.  The medical record confirms a diagnosis of erectile dysfunction.  Additionally, the surgical records confirm that the Veteran's right ventricle was punctured during surgery, requiring sternotomy to repair the perforation.  The remaining question is whether the surgery caused the Veteran's erectile dysfunction.

The Veteran himself believes that the December 2002 surgery caused his erectile dysfunction, noting that he did not have erectile dysfunction until after that surgery.  To this extent, the Board acknowledges Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), which held that a lay person may speak as to etiology in some limited circumstances in which nexus is obvious merely through lay observation, such as a fall leading to a broken leg.  Here the Veteran is competent to provide lay evidence placing the onset of his symptoms at or after his surgeries.  Moreover, the Veteran's reports of a post-surgery onset are found credible as the Veteran's VA treatment records show complaints of erectile dysfunction shortly after the December 2002 surgery.  See February 2003 VA treatment record.  This competent and credible lay evidence must now be weighed against the medical evidence.

The medical evidence of record consistently finds that there is no causal connection between the Veteran's December 2002 surgery and his erectile dysfunction.  Early records suggest a link between depression and erective dysfunction.  See April 2003 VA treatment record (stating stated that the Veteran's erectile dysfunction was probably related to fatigue from the recent surgery, working full time, and possible concerns about is heart) and June 2003 private neurology record (finding that the Veteran's impotency and difficulty with erection were not secondary to any nerve damage and most likely were of functional nature from his depression and alteration in mood).  In a letter dated July 2004, a private thoracic surgeon noted that he was at a loss for an explanation or the Veteran's erectile dysfunction, as he seems to have no arterial component present.

In September 2011, the Veteran underwent a VA examination in conjunction with this claim.  This examiner found that it was less likely than not that the Veteran's erectile dysfunction was caused by any carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing the December 2002 surgery.  She noted that erectile dysfunction could be caused by diabetes, hypertension, atherosclerosis, stress, anxiety, depression, alcohol and tobacco use, prescription medicines (such as antidepressants, pain medicine, and medicine for high blood pressure), fatigue, brain or spinal cord injuries, Parkinson's disease, radiation therapy to the testicles, stroke, and some types of prostate or bladder surgery.  Of these, the Veteran had hypertension, depression, chronic history of tobacco use, pain medication, and medication for high blood pressure.  These factors maximized his chances of developing erectile dysfunction, not the December 2002 surgery.  By contrast, this list of known causes does not include heart surgery of saphenous vein harvesting.  The September 2011 examiner is competent to delineate the known risk factors for erectile dysfunction.  After a review of additional information, this examiner confirmed her opinion in September 2013.

The Board finds the medical evidence, particularly the September 2011 examiner's  delineation of known risk factors for erectile dysfunction, to be more probative than the Veteran's lay observations.  Despite the Veteran's report of an onset of erectile dysfunction following this surgery, the medical record does not show any nerve, arterial, or similar physical injury during that surgery that can be linked to the Veteran's current complaints.  Instead, the Veteran's healthcare providers have pointed to other known risk factors for erectile function that are present in the Veteran's case, including depression, fatigue, hypertension, tobacco use, and certain prescription medications.  The Veteran's medical records show that his history of tobacco use and chronic fatigue syndrome were well established prior to the December 2002 surgery.  Absence a finding of causation, the Board need not discuss carelessness, negligence, lack of proper skill, error in judgment, reasonable foreseeability, or informed consent.

In summary, for the reasons and bases expressed above, the Board finds that the criteria for compensation under 38 U.S.C. § 1151 have not been met.  As the preponderance of the evidence is against the Veteran's claims of entitlement to compensation under 38 U.S.C. § 1151 for erectile dysfunction, the benefit sought on appeal is denied.


ORDER

Compensation under 38 U. S. C. § 1151 for erectile dysfunction, claimed as the result of heart surgery at VAMC Indianapolis on December 5, 2002, is denied.




____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


